Name: Commission Regulation (EEC) No 1898/90 of 4 July 1990 specifying the extent to which applications lodged in June 1990 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/24 Official Journal of the European Communities 5. 7 . 90 COMMISSION REGULATION (EEC) No 1898/90 of 4 July 1990 specifying the extent to which applications lodged in June 1990 for import licences in respect of young male bovine animals for fattening may be accepted (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 98,240 % ; 2. The quantities applied for in Greece by the applicants referred to in Article 1 (6) (b) of Regulation (EEC) No 1618/90 : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia, Hungary or Poland with a reduction of 75 % in the levy shall be reduced by 78,671 % ; (b) for animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 67,742 % ; 3 . The quantities applied for in the other Member States : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia, Hungary or Poland with a reduction of 75 % in the levy shall be reduced by 99,706 % ; (b) for. animals of up to 300 kilograms per capita live weight with a reduction of 65 % in the levy shall be reduced by 99,655 % . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 13 (4) (a) thereof Whereas Commission Regulation (EEC) No 1618 /90 (3) lays down the number of young male bovine animals which may be imported on special terms during the first, second and third quarters of 1990 ; whereas import licence applications result in the issuing of licences in accordance with the provisions of this Regulation , HAS ADOPTED THIS REGULATION : Article 1 Import licences for young male bovine animals for fattening for which applications were lodged in the period 18 to 22 June 1 990 shall be issued as follows : 1 . The quantities applied for in Italy by the applicants referred to in Article 1 (5) (b) of Regulation (EEC) No 1618/90 : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia, Hungary or Poland with a reduction of 75 % in the levy shall be reduced by 98,455 % ; Article 2 This Regulation shall enter into force with effect from 2 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission ( 1 ) OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p . 43 . 0 OJ No L 152, 16. 6 . 1990, p. 39 .